DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,6-8,13-15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malboubi et al. (US Application 2019/0199605, hereinafter Malboubi) in view of Liu (US Application 2017/0116084).
Regarding claims 1, 8, 15, Malboubi discloses virtual machine status probe method, a computer program product (Fig. 1,4) implemented by a destination device, comprising:
A processor (402); and a memory (404) coupled to the processor and configured to store instructions that, when executed by the processor, cause the destination device to be configured to

 obtaining an invocation message and a first identifier of a first virtual machine ([0030]- [0032], which recites the NMS builder 122 obtaining the VNP identifier in order word an identifier of a virtual machine); 
 invoking a probe script based on the invocation message ([0030]- [0032], which recites the VNP include scripts probes);
 transferring the first identifier to the probe script ([0030]- [0032], which recites sending the identifier within the probe script which is the same function as disclosed by the instant application); 

Malboubi does not explicitly disclose sending a probe packet by running the probe script, wherein the probe packet probes a status of the first virtual machine in a source device, and wherein the probe packet comprises the first identifier; 
receiving feedback information from the source device in response to the probe packet, wherein the feedback information indicates the status; and determining, based on the feedback information, whether to recreate the first virtual machine in the destination device.  
	However, Liu teaches sending a probe packet by running the probe script, wherein the probe packet probes a status of the first virtual machine in a source device, and wherein the probe packet comprises the first identifier (Fig. 2, 201); 
receiving feedback information from the source device in response to the probe packet, wherein the feedback information indicates the status (Fig. 2, 203); and determining, based on the feedback information, whether to recreate the first virtual machine in the destination device (Fig. 2, 204).
	Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Liu with the teaching of Malboubi by using the above features such as sending a probe packet by running the probe script, wherein the probe packet probes a status of the first virtual machine in a source device, and wherein the probe packet comprises the first identifier; 
receiving feedback information from the source device in response to the probe packet, wherein the feedback information indicates the status; and determining, based on the feedback information, whether to recreate the first virtual machine in the destination device as taught by Liu for the purpose of monitoring virtual machines and recover a faulty virtual machine, thereby improving the availability of the virtual machine cluster and shortening service intervals (Abstract).
Regarding claims 6, 13, Malboubi discloses the virtual machine status probe method of claim 1, wherein before obtaining the invocation message, the virtual machine status probe method further comprises sending a first message to a server, wherein the first message requests disk storage information of the first virtual machine in the server and determines the status of the first virtual machine based on a storage plane of the first virtual machine ([0022]).  
Regarding claims 7, 14, Liu discloses the virtual machine status probe method of claim 1, further comprising: determining not to recreate the first virtual machine in the destination device when the feedback information indicates that the status of the first virtual machine in the source device is normal; or determining to recreate the first virtual machine in the destination device when the feedback information indicates that the status of the first virtual machine in the source device is faulty(Fig. 2, 204).  
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Liu with the teaching of Malboubi by using the above features such as determining not to recreate the first virtual machine in the destination device when the feedback information indicates that the status of the first virtual machine in the source device is normal; or determining to recreate the first virtual machine in the destination device when the feedback information indicates that the status of the first virtual machine in the source device is faulty as taught by Liu for the purpose of monitoring virtual machines and recover a faulty virtual machine, thereby improving the availability of the virtual machine cluster and shortening service intervals (Abstract).
Regarding claims 13, 20, Malboubi discloses the destination device of claim 8, wherein the instructions further cause the destination device to be configured to send a first message to a server, wherein the first message requests disk storage information of the first virtual machine in the server and determines the status of the first virtual machine based on a storage plane of the first virtual machine ([0016], [0022]).  
Claims 2-5,9-12,16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malboubi and Liu as applied above, and further in view of Rusak et al. (US Application 2014/0269380, hereinafter Rusak).
	Regarding claims 2, 9, 16, the combination of Malboubi and Liu discloses the virtual machine status probe method of claim 1 as addressed above, except wherein the probe packet is a broadcast packet when a first probe port of the source device and a second probe port of the destination device are located in a same virtual local area network (VLAN), and wherein the probe packet comprises a probe VLAN identifier of a first service plane in which the first virtual machine is located.  
	However, Rusak teaches the probe packet is a broadcast packet when a first probe port of the source device and a second probe port of the destination device are located in a same virtual local area network (VLAN), and wherein the probe packet comprises a probe VLAN identifier of a first service plane in which the first virtual machine is located ([0035], [0042]).
	Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Rusak with the teaching of Malboubi and Liu by using the above features such as the probe packet is a broadcast packet when a first probe port of the source device and a second probe port of the destination device are located in a same virtual local area network (VLAN), and wherein the probe packet comprises a probe VLAN identifier of a first service plane in which the first virtual machine is located as taught by Rusak for the purpose of ensuring that network infrastructure is operating properly([0002]).
	Regarding claims 3, 10, 17, the combination of Malboubi and Liu discloses the virtual machine status probe method of claim 2 as addressed above, further comprising:  except receiving the probe VLAN identifier from a management device; configuring the second probe port in the first service plane; configuring the probe VLAN identifier for the second probe port; and sending the probe packet through the second probe port.  
However, Rusak teaches receiving the probe VLAN identifier from a management device; configuring the second probe port in the first service plane; configuring the probe VLAN identifier for the second probe port; and sending the probe packet through the second probe port ([0035], [0042]).
	Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Rusak with the teaching of Malboubi and Liu by using the above features such as receiving the probe VLAN identifier from a management device; configuring the second probe port in the first service plane; configuring the probe VLAN identifier for the second probe port; and sending the probe packet through the second probe port as taught by Rusak for the purpose of ensuring that network infrastructure is operating properly([0002]).
	Regarding claims 4, 11, 18, the combination of Malboubi and Liu discloses the virtual machine status probe method of claim 1 as addressed above, except wherein the probe packet is a unicast packet when the source device communicates with the destination device through an overlay network, and wherein the probe packet comprises a second identifier of a first tunnel port of the source device.  
However, Rusak teaches wherein the probe packet is a unicast packet when the source device communicates with the destination device through an overlay network, and wherein the probe packet comprises a second identifier of a first tunnel port of the source device ([0032]).
	Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Rusak with the teaching of Malboubi and Liu by using the above features such as wherein the probe packet is a unicast packet when the source device communicates with the destination device through an overlay network, and wherein the probe packet comprises a second identifier of a first tunnel port of the source device as taught by Rusak for the purpose of ensuring that network infrastructure is operating properly([0002]).
Regarding claims 5, 12,19, the combination of Malboubi and Liu discloses the virtual machine status probe method of claim 4 as addressed above, except further comprising: obtaining, from a management device based on the first identifier, the second identifier; and sending the probe packet through a second tunnel port of the destination device.  
However, Rusak teaches obtaining, from a management device based on the first identifier, the second identifier; and sending the probe packet through a second tunnel port of the destination device ([0032]).
	Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Rusak with the teaching of Malboubi and Liu by using the above features such as obtaining, from a management device based on the first identifier, the second identifier; and sending the probe packet through a second tunnel port of the destination device as taught by Rusak for the purpose of ensuring that network infrastructure is operating properly([0002]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207. The examiner can normally be reached M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DADY CHERY/Primary Examiner, Art Unit 2461